DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 08/12/2019.
The examiner acknowledges the amendments to the claims and specification. 
Claims 1-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2019 and 10/13/2019 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 6, 12 are objected to because of the following informalities:
Claim 1, lines 13-14 read “the central lower surface” and should read as --a central lower surface--.
Claim 6, line 2 reads “from lower surface” and should read as --from the lower surface--.
Claim 12, line 12 reads “potions” and should read as --portions--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing means” and “opening means” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9, 11, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al., hereinafter “Crowder” (U.S. Pub. No. 2013/0267994) in view of Higginbotham (U.S. Pat. No. 1,396,840).
Regarding claims 1 and 13, Crowder discloses a junctional hemorrhage control device comprising:
a protrusion portion 508 (see Figures 5A-5D; paragraphs [0061]-[0062]) that has a generally rounded upper surface and a flat bottom lower surface;
a barrier portion comprising a left portion 520b/524b and a right portion 520a/524a (see Figures 5A-5B and 5D), wherein the left portion and the right portion have the same geometries and dimensions (Id.);
a base portion (upper portion of platform 504 directly connected to protrusion 508; see Figures 5A-5D), wherein the flat bottom surface of the protrusion portion is in physical contact and attached to the base portion, and wherein the highest point 514 of curvature for the upper surface of the protrusion portion is located above the center point of the base portion (see Figure 5D), and wherein the left portion and right 520b/524b and right portion 520a/524a are connected to and attached to opposite sides of the upper portion of platform 504; see Figures 5A-5B and 5D), wherein between the left portion and right portion is a rectangular space (see bottom surface of platform in Figure 5B that has a rectangular shape between side panels 520a-b); and
wherein the junctional hemorrhage control device is configured to be used with a compressing or constricting device (see Figures 6D-6E; tourniquet 10) to control the blood flow of an artery and/or vein in an extremity of a subject (see paragraph [0065]).
	However, Crowder does not disclose a dry friction coating or material that is physically in contact with the central lower surface of the base portion and located in the rectangular space between the left portion and right portion of the barrier portion; wherein the dry friction coating or material is a non-slip, anti-slip, or slip resistant-coating material that is applied to the surface of the base portion.
Higginbotham teaches a dry friction material (see Figures 4-6; button 11 or buttons 12) that is physically in contact with a central surface of a portion of device and located in a space between left and right portions of the device, wherein the dry friction coating or material is a non-slip, anti-slip, or slip resistant-coating material that is applied to the surface of the base portion (see col. 2, lines 86-91; buttons 11, 12 are positioned on the surface that engages a web including straps 13, 14 to prevent slipping of the device relative to the straps).
Id.).  It is noted that since the tourniquet 10 of Crowder is in contact with the rectangular space (see Figures Figure 5B, 6A-6E; bottom surface of platform 504 has a rectangular shape between side panels 520a-b), once the combination is made with Higginbotham, the dry friction material will be located in the rectangular space.
	Regarding claims 2-3, Crowder discloses a cross-section section of the protrusion portion 508 has an arch-like shape which is one-centered (semicircular),  (see Figure 5D).
	Regarding claim 5, Crowder discloses the edges of the protrusion portion 508 are not congruent with the edges of the base portion (edges of upper portion of platform 504 are spaced from edges of protrusion 508; see Figures 5A-5D).  However, Crowder and Higginbotham do not disclose the distance between the outer edge of base portion to the outer edge of protrusion portion is from 0.05 to 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowder and Higginbotham to have the distance between the outer edge of base portion to the outer edge of protrusion portion be from 0.05 to 0.5 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 
	Regarding claim 6, Crowder discloses the highest point of curvature 14 from the lower surface of the protrusion portion is from 0.5 to 1.125 inches (see Figure 5D and paragraphs [0060] and [0077]).
	Regarding claim 7, Crowder discloses protrusion portion 508 is permanently attached to the base portion (see paragraph [0060]; protrusion 508 stays constantly connected to upper portion of platform 504).
Regarding claim 9, Crowder and Higginbotham disclose the claimed device, as discussed above, except for the base portion having a diameter or length from 2.5 to 4 inches, and a height of 0.5 to 1.2 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowder and Higginbotham to have the base portion having a diameter or length from 2.5 to 4 inches, and a height of 0.5 to 1.2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 
Regarding claim 11, Crowder and Higginbotham disclose the claimed device, as discussed above, except for the width of the left and right portions of the barrier portion being from 0.15 to 0.4 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowder and Higginbotham to have the width of the left and right portions of the barrier portion being from 0.15 to 0.4 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Crowder and Higginbotham would not operate differently with the claimed width range.  Furthermore, Applicant places no criticality on the ranges claimed, (see present specification paragraphs [0005], [0037], [0039], [0042]).
	Regarding claims 15 and 17, Crowder and Higginbotham disclose a method of using the junctional hemorrhage control device of claim 1, as discussed above, comprising:

affixing the compressing or constriction device around the extremity (Id.),wherein the compressing or constriction device is in contact with the dry friction coating or material on the base portion of the junctional hemorrhage control device (when combined with Higginbotham, who teaches a dry friction material [button 11 or buttons 12] in Figures 4-6 engaged with web or straps 13, 14 to prevent slipping of the device relative to the straps, the base portion having the dry friction material will be in contact with the strap of compressing or constriction device); and
tightening the compressing or constriction device so as to control the blood flow through the artery and or vein of the extremity of the subject (see Crowder; paragraph [0065], Figures 6F-6G), 
wherein the compressing or constriction device is a tourniquet (Id.).

Claim 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. Pub. No. 2013/0267994) in view of Higginbotham (U.S. Pat. No. 1,396,840), as applied to claim 1 above, and further in view of Guillot (U.S. Pub. No. 2012/0191127).
Regarding claim 4, Crowder and Higginbotham disclose the claimed device, as discussed above, except for the edges of the protrusion portion being congruent with the edges of the base portion. 
14 being congruent with edges of a base portion 50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crowder and Higginbotham to have congruent edges as claimed, as taught by Guillot, since Applicant has not disclosed that having the edges of the protrusion portion be congruent with the edges of the base portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well in applying compression to control hemorrhaging with congruent edges as claimed.
Regarding claim 10, Crowder and Higginbotham disclose the claimed device, as discussed above, including the left portion 520b/524b and right portion 520a/524a (see Crowder Figures 5A-5B and 5D) of the barrier portion have segmented shapes, except for the base portion has a cylindrical shape.
Guillot further teaches base portion 50 having a cylindrical shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crowder and Higginbotham to have a cylindrically shaped base portion, as taught by Guillot, since Applicant has not disclosed that having a cylinder shape for the base portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well in applying compression to control hemorrhaging with the cylindrically shaped base portion.
504] has a length, rather than a diameter since it is not circular) of about 2.625 inches or about 3 inches and the width of the left and right potions of the barrier portion is about 0.25 inches or about 0.375 inches.  As mentioned above, Guillot teaches base portion 50 having a cylindrical shape, and therefore having a diameter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Crowder and Higginbotham with Guillot since Applicant has not disclosed that having a diameter or circular/cylinder shape for the base portion solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well in applying compression to control hemorrhaging with the cylindrically shaped base portion
Furthermore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Crowder, Higginbotham, and Guillot to have the base portion having a diameter of about 2.625 inches or about 3 inches and the width of the left and right potions of the barrier portion is about 0.25 inches or about 0.375 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of Crowder would not operate differently with the claimed diameter and width.  .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. Pub. No. 2013/0267994) in view of Higginbotham (U.S. Pat. No. 1,396,840), as applied to claims 1 and 15 above, and further in view of Breen et al., hereinafter “Breen” (U.S. Pat. No. 5,792,173) and Guillot (U.S. Pub. No. 2012/0191127).
Regarding claim 8, Crowder and Higginbotham disclose the claimed device, as discussed above, except for the protrusion portion is reversibly attached to the base portion, and wherein the protrusion portion and base portion comprise an inner open space so that when protrusion portion and base portion are attached, the junctional hemorrhage control device is hollow.
In the same field of art, namely hemorrhage control devices, Breen teaches in Figures 1-4, a protrusion portion 12 is reversibly attached to a base portion 16 (see col. 4, lines 24-26 and col. 6, lines 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Crowder and Higginbotham such that the protrusion portion is reversibly attached to the base portion, as taught by Breen, in order to allow for replacement the protrusion portion if it is damaged or to allow for cleaning or maintenance of the protrusion portion. 
In addition, in the same field of art, namely hemorrhage control devices, Guillot teaches in Figure 3a when protrusion portion 14 and base portion 50 comprise an inner 14 and 50 in Figure 3a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a hollow device when protrusion and base portions are attached, as taught by Guillot, to Crowder and Higginbotham since doing so would be substitution of one known protrusion/base element for another, which would have yielded predictable results, namely compressing and controlling blood flow of an extremity of a subject.  See MPEP 2143. 
	Regarding claim 16, Crowder and Higginbotham disclose the claimed method, as discussed above, except for the junctional hemorrhage control device is placed over the femoral artery and vein of the thigh portion of the lower extremity of the subject.
	Breen further teaches (see abstract) a junctional hemorrhage control device (femoral hemostat) being placed over the femoral artery and vein of the thigh portion of the lower extremity of the subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device over the femoral artery and vein as claimed, as taught by Breen, to Crowder and Higginbotham in order to treat punctures in the femoral artery and achieve hemostasis in a variety of situations (see Breen; col. 7, lines 5-37).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crowder (U.S. Pub. No. 2013/0267994) in view of Higginbotham (U.S. Pat. No. 1,396,840), as applied to claim 1 above, and further in view of Chou (U.S. Pub. No. 2007/0193004).
920 that engages with a tourniquet strap.
Chou teaches a latch 66 (see Figure 2 and paragraph [0032]) that can slideably (pivotably) fit within notches of left and right portions of base 64 (on the left side is a hinge notch that receives a pin 68, and on the right side is a notch under lip 84 that receives end 80 of latch 66) and that can be fixed in place by using a fixing means (78/80), and which can be released from the notches by using an opening means (Id.; the latch can be readily locked and unlocked by applying pressure to release).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a latch as claimed, as taught by Chou, to Crowder and Higginbotham since doing so would be substitution of one known latch element for another, which would have yielded predictable results, namely engaging and securing the device to a tourniquet strap.  See MPEP 2143.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.